Name: Commission Regulation (EC) No 2579/94 of 24 October 1994 laying down the amount of the aid for silkworms fixed in ecus by the Council and reduced following the monetary realignments
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  marketing;  economic policy;  prices
 Date Published: nan

 No L 273/6 Official Journal of the European Communities 25. 10 . 94 COMMISSION REGULATION (EC) No 2579/94 of 24 October 1994 laying down the amount of the aid for silkworms fixed in ecus by the Council and reduced following the monetary realignments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EC) No 3528/93 (2), and in particular Article 9 (1 ) thereof Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (3), as last amended by Regula ­ tion (EEC) No 1 663/93 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 lists the prices and amounts to which the coefficient of 1,000426 fixed by Commission Regulation (EEC) No 537/93 (% as amended by Regulation (EEC) No 1331 /93 (*), is to be applied from the beginning of the 1994/95 marketing year within the framework of the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the prices and amounts resulting from the reduction must be specified for each sector concerned and that the value of the reduced prices should be fixed ; Whereas, for the 1994/95 marketing year, Council Regu ­ lation (EC) No 1 879/94 (7), fixes the aid for silkworms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 The amount of the aid for silkworms fixed in ecus by the Council for the 1994/95 marketing year and reduced in accordance with Article 2 of Regulation (EEC) No 3824/92 shall be ECU 110,36 per box. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 320, 22. 12. 1993 , p. 32. (3) OJ No L 387, 31 . 12. 1992, p. 29. (4) OJ No L 158, 30 . 6. 1993, p. 18 . j5) OJ No L 57, 10 . 3 . 1993, p. 18 . ( «) OJ No L 132, 29 . 5 . 1993, p. 114. O OJ No L 197, 30. 7. 1994, p. 20.